                  Case 19-50951-BLS              Doc 25      Filed 10/27/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                  Case No. 17-12560 (BLS)
et al.,1
                   Remaining Debtors.                                (Jointly Administered)

MICHAEL GOLDBERG, in his capacity as
Liquidating Trustee of the WOODBRIDGE
LIQUIDATION TRUST,
                                                                     Adversary Proceeding
                                    Plaintiff,                       Case No. 19-50951 (BLS)
                        vs.

IVY LEAGUE COLLEGE PLANNING
STRATEGIES, INC., and MICHAEL RAPPA,

                                    Defendants.


               STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                  Pursuant to this Court’s September 3, 2020, scheduling order (the “Scheduling

Order”), plaintiff, Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

Liquidation Trust, and defendants Ivy League College Planning Strategies, Inc., and Michael

Rappa, stipulate as follows:

                  1.         Judith K. Fitzgerald, Esquire, of Tucker Arensberg shall be appointed as

the mediator (the “Mediator”) in this adversary proceeding.

                  2.         The mediation between the parties shall proceed in accordance with the

Scheduling Order and the deadlines set forth therein and shall be conducted in accordance with

the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172).


DOCS_DE:230821.1 94811/003
                 Case 19-50951-BLS     Doc 25      Filed 10/27/20   Page 2 of 2




the District of Delaware and/or otherwise as may be agreed by the parties and the Mediator. The

parties will select a date for commencement of the mediation.


  STIPULATED AND AGREED:

  Dated: October 27, 2020

  PACHULSKI STANG ZIEHL & JONES LLP                   THE ROSNER LAW GROUP LLC

  /s/ Colin R. Robinson                               /s/ Frederick B. Rosner
  Bradford J. Sandler (DE Bar No. 4142)               Frederick B. Rosner (DE Bar No. 3995)
  Andrew W. Caine (CA Bar No. 110345)                 Jason A. Gibson (DE Bar No. 6091)
  Colin R. Robinson (DE Bar No. 5524)                 824 N. Market Street, Suite 810
  919 North Market Street, 17th Floor                 Wilmington, DE 19801
  P.O. Box 8705                                       Telephone: (302) 777-1111
  Wilmington, DE 19899-8705 (Courier 19801)           Email: rosner@teamrosner.com
  Telephone: (302) 652-4100                                   gibson@teamrosner.com
  Facsimile: (302) 652-4400
  Email: bsandler@pszjlaw.com                         and
          acaine@pszjlaw.com
          crobinson@pszjlaw.com                       THE SARACHEK LAW FIRM
                                                      Joseph E. Sarachek
  Counsel to Plaintiff                                Jonathan H. Miller
                                                      101 Park Avenue, 27th Floor
                                                      New York, NY 10178
                                                      Telephone: (646) 517-5420
                                                      Fax: (646) 861-4950
                                                      Email: joe@saracheklawfirm.com
                                                             jon@saracheklawfirm.com

                                                      Counsel to Defendants




DOCS_DE:230821.1 94811/003                     2
